DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 10/09/2020.
	Claims 1-20 are pending and are rejected.
	Claims 1, 7, and 14 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on10/09/2020 has been entered.

Examiner note:
For advance prosecution, Examine suggests the applicant incorporating claim 5 in each independent claim.
 
Response to Arguments
Applicant’s arguments with respect to 103 rejection, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi (US 20090228579 A1), in view of Satish (US 8874705 B1), in view of Baphna (US 20130308492 A1), and further in view of Ashok (US 20070283286 A1).
As to claim 1, Sanghvi teaches a configuration management system for configuring modules of server computing systems, the configuration management system including a processor having access to memory media storing instructions executable by the processor to perform operations comprising:
“identify, by a hardware profile identification engine, respective hardware profiles of the server computing systems” (fig. 1, elements 104 and 106, fig. 3, element 310, [0031] the management server 106 (configuration management system) comprises the operation module 310 (hardware profile identification engine) collects the status (identifies) of the applications and the hardware components associated with the managed node 104 (respective hardware profiles of the server computing systems));
“detect, by a hardware profile analysis engine and for each of the server computing systems, a model type of the server computing system” ([0056-0057] the Management Server 106 comprises the configuration management module 314 (hardware profile analysis engine) examines the request from a user and selected an appropriate model of any software application and hardware components (detects…, a model type) to provide one or more models of hardware components to the user.  Hardware components of the models include kinds of processor (hardware profiles) used in each computing device), and
“detects, by the hardware profile analysis engine and for each model type of the server computing systems, a module configuration of the server computing system” (fig. 1, elements 104, 106, 108, [0037] the unifying agent 108 of the management server 106 collects (detect) and sends the configuration details (module configuration) of the managed node 104 (server computing system); fig. 1, elements 104, 106, 108(1-N), [0029] each managed nodes 104 respectively employ unifying agents.  Each managed nodes 104 can respectively employ unifying agents 108(1), 108(2), 108(3) ... 108(N), to implement the instructions of the management server(s) 106);
 “provide for display, by the system grouping engine and for each set of server computing systems, data indicating the model type and the module configuration of the set of server computing systems” ([0056] the configuration management module examines the request and provides the User with one or more models of any software applications and hardware components (model type and the module configuration) that can be included in the present network); 
“determine, by a module configuration application engine and for at least one set of server computing systems, that a respective module configuration is to be applied globally, and apply, by the module configuration application engine, the respective module configuration to at least one set of server computing systems” ([0090] deployment module 406 (module configuration application engine) may also send a message to a person to make the selected changes in the managed nodes; fig. 9, element 906, [0121] the group selection tab 906 of the user interface may provide a list including various groups of financial servers, manufacturing servers, marketing servers, etc., (one set of server computing systems) to the user. The user selects a group that is appropriate for the Microsoft.RTM. Dynamics.RTM. GP software application; [0051] the selected deployment profile (module configuration) will be deployed the changes in the applications and hardware features in the managed nodes 104; [0123] the user selects a workload computer group, such as finance servers, and choosing configuration changes (applying, …, the respective module configuration) to establish the set of database components in a place that where the set of database components can perform better).
Examiner note: Selecting a group appropriate for the configuration software application corresponds to determining set of server computing systems.
Sanghvi does not explicitly teach
“group, by a system grouping engine and for each model type, each server computing system that is associated with a same module configuration into a set of server computing systems”,
“the respective module configuration assigning one or more ports of the at least one set of server computing systems to a unique uplink configuration, the assigning including identifying selected port channel identifications (IDs) for each unique uplink configuration such that subsequent selection of previously selected port channel IDs are made unavailable”;
Satish teaches
“group, by a system grouping engine and for each model type, each server computing system that is associated with a same module configuration into a set of server computing systems” (col. 6, lines 15-18, the manager identifies one or more computers that have equivalent or substantially similar software profiles (e.g., a similar collection of software applications) and/or hardware configurations. Hence, the manager forms groups of similar computers (model type));
Because both Sanghvi and Satish teach a system for identifying a configuration of the resource based on profile information, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi disclosure, a grouping method to group servers based on the configuration, as taught by Satish; and such inclusion  
Satish does not explicitly teach
“the respective module configuration assigning one or more ports of the at least one set of server computing systems to a unique uplink configuration, the assigning including identifying selected port channel identifications (IDs) for each unique uplink configuration such that subsequent selection of previously selected port channel IDs are made unavailable”;
Baphna teaches
“the respective module configuration assigning one or more ports of the at least one set of server computing systems to a unique uplink configuration” (fig. 7, [0038] the configuration of original distributed virtual switch (DVS A) 102-1 of server A (assigning one or more ports of the at least one set of server) may be applied on server B.  If existing port group 110-1 is used, then the stored port group configuration DVPortgroup1 (unique uplink configuration) is used to apply the existing port group 110-1 to DVS A and to the new port group 110-2);
Because Sanghvi, Satish, and Baphna teach a system for distributing configuration to other devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi and Satish disclosure, a configuration includes port of the server, as taught by Baphna; and such inclusion would have been useful for the settings of the configuration can be applied to the distributed virtual switch, a new distributed virtual switch, or an existing distributed virtual switch, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Baphna does not explicitly teach
the assigning including identifying selected port channel identifications (IDs) for each unique uplink configuration such that subsequent selection of previously selected port channel IDs are made unavailable.
Ashok teaches
the assigning including identifying selected port channel identifications (IDs) for each unique uplink configuration such that subsequent selection of previously selected port channel IDs are made unavailable ([0100] selection of a logical port ID from a plurality of logical port IDs (identifying selected port channel identifications (IDs)), [0101], fig. 7, if a logical port 308 has already been assigned to a resource (uplink configuration), e.g., another physical port 306, owning logical partition id element 706, uniquely identifies the LPAR 320 to which the logical port 308 is allocated, and State element 708 displays ` unavailable,` indicating that logical port 308 is not available to be assigned in the current configuration; fig. 5 describes a subsequence for selecting ports at 510).
Because Sanghvi, Satish, Baphna, and Ashok teach configurations of a shared network adapter, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi, Satish, and Baphna disclosure, making a state of a port to unavailable after it has been assigned to a source, as taught by Ashok; and such inclusion would have been useful for configuring multiple partitions to use a shared network adapter, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 2, Sanghvi, Satish, Baphna, Ashok teach the configuration management system of claim 1, Sanghvi further teaches 
“wherein the hardware profile identification engine further receives, from each server computing system, data indicating a configuration status of the respective server computing system, the configuration status indicating whether the respective server computing system is configurable” (fig. 1, elements 104, 106, 108, [0040] the notification reporter analyzes the status and notifies the management server 106, which includes the operation module 310 (hardware profile identification engine) about the performance of the managed node 104 (configuration status of the respective server computing system); fig. 1, elements 104, 108, and 216,  [0048] the unifying agent 108 of the managed node 104 compares the selected changes with the configuration data 216 to identify whether the selected changes can or cannot be implemented (whether the respective server computing system is configurable)).

As to claim 3, Sanghvi, Satish, Baphna, Ashok teach the configuration management system of claim 1, Sanghvi further teaches 
“wherein the hardware profile identification engine further receives, from each server computing system, data indicating an uplink configuration status of the respective server computing system, the uplink configuration status indicating whether a respective configuration can be applied to the modules of the server computing system” (fig. 1, elements 104, 106, 108, [0029] the agents 108 collect deployment status (uplink configuration status) of each managed nodes 104 (server computing system) and provide to the  of the management server 106, which includes the operation module 310 (hardware profile identification engine); [0148] the deployment status is received at the server 106.   The deployment status area also shows whether the selected changes have been implemented or is in the progress of implementation or not implemented or unknown or implementation failed. These deployment details assist the management server(s) 106 to check whether the selected changes are implemented or not implemented due to any failures that have occurred (can be applied to the modules of the server computing system)).

As to claim 4, Sanghvi, Satish, Baphna, Ashok teach the configuration management system of claim 1, Sanghvi further teaches 
“wherein the hardware profile analysis engine further identifies, for each model type of the server computing systems, a format of the modules of the server computing system” ([0045] the management server, which comprises the operation module (hardware profile identification engine) selected changes (identifies) and update a configuration management database of the implementation of the selected changes (a format of the modules) for the managed node; [0051] the memory of the management server executes changes in a unified manner based on the status of the applications and hardware features and the configuration data associated with the managed nodes 104 (model type of the server computing systems)), 
“wherein the data indicating the model type and the module configuration for one or more of the server computing systems is provided for display by the configuration management system” ([0055-0056] the operations module sends the status of the software applications and hardware components and the configuration data of the managed nodes to the configuration reviewing module of the management server (configuration management system) to displays it to the user through a user interface.  The configuration management module examines the request and provides the User with one or more models of any software applications and hardware components (model type and the module configuration)).

 As to claim 7, Sanghvi teaches a computer-implemented method of configuring modules of server computing systems, the method comprising:
“identifying, by a configuration management system, data indicating respective hardware profiles of the server computing systems” (fig. 1, elements 104 and 106, fig. 3, element 310, [0031], the management server 106 (configuration management system) collects the status of the applications and the hardware components associated with the managed node 104 (respective hardware profiles of the server computing systems));
“analyzing, by the configuration management system, the hardware profiles, including: 
detecting, for each of the server computing systems, a model type of the server computing system” (fig. 3, elements 106, 314, [0056-0057] the configuration management module 314 of the Management Server 106 (configuration management system) comprise examines (analyzing) the request from a user and selected an appropriate model (detecting…, a model type) to provide one or more models of hardware components to the user.  Hardware components of the models include kinds of processor (hardware profiles) used in each computing device), and
“detecting, for each model type of the server computing systems, a module configuration of the server computing system” (fig. 1, elements 104, 106, 108, [0037] the unifying agent 108 also collects (detecting) and sends the configuration details of the managed node 104 (module configuration of the server computing system); fig. 1, elements 104, 106, 108(1-N), [0029] each managed nodes 104 respectively employ unifying agents.  Each managed nodes 104 can respectively employ unifying agents 108(1), 108(2), 108(3) ... 108(N), to implement the instructions of the management server(s) 106);
“providing for display, for each set of server computing systems, data indicating the model type and the module configuration of the set of server computing systems” ([0056] the configuration management module examines the request and provides the User with one or more models of any software applications and hardware components (model type and the module configuration) that can be included in the present network);
“receiving user input indicating selection of at least one set of server computing systems” ([0120] the user interface 900 receives a selection of the user at the group selection tab presents a list of various workload computer groups like groups of different types of servers that can take the workload associated with the appropriate model);
“determining, by the configuration management system, and for the at least one set of server computing systems, that a respective module configuration is to be applied globally based on the user input” (fig. 9, element 906, [0121] the group selection tab 906 of the UI may provide a list including various groups of financial servers, manufacturing servers, marketing servers, etc. (one set of server computing systems), to the user. The user selects a group that is appropriate for the Microsoft.RTM. Dynamics.RTM. GP software application; [0051] the selected deployment profile (module configuration) will be deployed the changes in the applications and hardware features in the managed nodes 104); and
Examiner note: Selecting a group appropriate for the configuration software application corresponds to determining set of server computing systems.
“applying, by the configuration management system, the respective module configuration to the at least one set of server computing systems” ([0123] the user selects a workload computer group, such as finance servers, and choosing configuration changes (applying, …, the respective module configuration) to establish the set of database components in a place that where the set of database components can perform better).
Sanghvi does not explicitly teach
“grouping, by the configuration management system and for each model type, each server computing system that is associated with a same module configuration into a set of server computing systems”;
“the respective module configuration assigning one or more ports of the at least one set of server computing systems to a unique uplink configuration, the assigning including identifying selected port channel identifications (IDs) for each unique uplink configuration such that subsequent selection of previously selected port channel IDs are made unavailable”;
Satish teaches
“grouping, by the configuration management system, for each model type, each server computing system that is associated with a same module configuration into a set of server computing systems” (col. 6, lines 15-18, , the manager 114 identifies one or more computers that have equivalent or substantially similar software profiles (e.g., a similar collection of software applications) and/or hardware configurations. Hence, the manager 114 forms groups of similar computers (model type));
Because both Sanghvi and Satish teach systems for identifying a configuration of the resource based on profile information, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi disclosure, a grouping method to group servers based on the same configuration, as taught by Satish; and such inclusion would have been useful for identifying an optimal configuration of a resource to improve in performance of the computer system, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Satish does not explicitly teach
“the respective module configuration assigning one or more ports of the at least one set of server computing systems to a unique uplink configuration, the assigning including identifying selected port channel identifications (IDs) for each unique uplink configuration such that subsequent selection of previously selected port channel IDs are made unavailable”;
Baphna teaches
“the respective module configuration assigning one or more ports of the at least one set of server computing systems to a unique uplink configuration” (fig. 7, [0038] the configuration of original distributed virtual switch (DVS A) 102-1 of server A (assigning one or more ports of the at least one set of server) may be applied on server B.  If existing port group 110-1 is used, then the stored port group configuration DVPortgroup1 (unique uplink configuration) is used to apply the existing port group 110-1 to DVS A and to the new port group 110-2);
Because Sanghvi, Satish, and Baphna teach a system for distributing configuration to other devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi and Satish disclosure, a configuration includes port of the server, as taught by Baphna; and such inclusion would have been useful for the settings of the configuration can be applied to the distributed virtual switch, a new distributed virtual switch, or an existing distributed virtual switch, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Baphna does not explicitly teach
“the assigning including identifying selected port channel identifications (IDs) for each unique uplink configuration such that subsequent selection of previously selected port channel IDs are made unavailable”.
Ashok teaches
“the assigning including identifying selected port channel identifications (IDs) for each unique uplink configuration such that subsequent selection of previously selected port channel IDs are made unavailable” ([0100] selection of a logical port ID from a plurality of logical port IDs (identifying selected port channel identifications (IDs)), [0101], fig. 7, if a logical port 308 has already been assigned to a resource (uplink configuration), e.g., another physical port 306, owning logical partition id element 706, uniquely identifies the LPAR 320 to which the logical port 308 is allocated, and State element 708 displays ` unavailable,` indicating that logical port 308 is not available to be assigned in the current configuration; fig. 5 describes a subsequence for selecting ports at 510).
Sanghvi, Satish, Baphna, and Ashok teach configurations of a shared network adapter, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi, Satish, and Baphna disclosure, making a state of a port to unavailable after it has been assigned to a source, as taught by Ashok; and such inclusion would have been useful for configuring multiple partitions to use a shared network adapter, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 8, Sanghvi, Satish, Baphna, and Baphna teach the method of claim 7, Sanghvi further teaches the method, further comprising:
“receiving, at the configuration management system and from each server computing system, data indicating a configuration status of the respective server computing system, the configuration status indicating whether the respective server computing system is configurable” (fig. 1, elements 104, 108, and 216, [0040] the notification reporter analyzes the status and notifies the management server 106 (configuration management system) about the performance of the managed node 104 (configuration status of the respective server computing system); [0048] the unifying agent 108 of the managed node 104 compares the selected changes with the configuration data 216 to identify whether the selected changes can or cannot be implemented (whether the respective server computing system is configurable)).

As to claim 9, Sanghvi, Satish, Baphna, and Baphna teach the method of claim 7, Sanghvi further teaches the method, further comprising:
“receiving, at the configuration management system and from each server computing system, data indicating an uplink configuration status of the respective server computing system, the uplink configuration status indicating whether a respective configuration can be applied to the modules of the server computing system” (fig. 1, elements 104, 108, and 216, [0029] the agents 108 collect deployment status (uplink configuration status) of each managed nodes 104 (server computing system) and provide to the management server 106 (configuration management system); [0148] the deployment status (uplink configuration status) is received at the server 106.   The deployment status area also shows whether the selected changes have been implemented or is in the progress of implementation or not implemented or unknown or implementation failed. These deployment details assist the management server(s) 106 to check whether the selected changes are implemented or not implemented due to any failures that have occurred (can be applied to the modules of the server computing system)).

As to claim 10, Sanghvi, Satish, Baphna, and Baphna teach the method of claim 7, Sanghvi further teaches the method, further comprising:
“identifying, for each model type of the server computing systems, a format of the modules of the server computing system” ([0045] the management server selected changes (identifying…a format) and update a configuration management database of the implementation of the selected changes for the managed node 104; [0051] the memory of the management server executes changes in a unified manner based on the status of the applications and hardware features and the configuration data associated with the managed nodes 104 (model type of the server computing systems)); and
“providing for display, data indicating the model type and the module configuration for one or more of the server computing systems” ([0055-0056] the operations module sends the status of the software applications and hardware components and the configuration data of the managed nodes to the configuration reviewing module of the management server to displays it to the user through a user interface.  The configuration management module examines the request and provides the User with one or more models of any software applications and hardware components (model type and the module configuration)).

As to claim 12, Sanghvi, Satish, Baphna, and Baphna teach the method of claim 7, Sanghvi further teaches the method, further comprising:
“updating a database based on the model type and the module configuration of each server computing system” ([0069] change order defines the work flow to be followed to implement the selected changes as well as a query to update the configuration management database (CMDB) about how the model of the network changed on a successful implementation of the change order. The change order is created based on a change template, which is associated with a configuration change, a hardware deployment, a minor change, and/or a software deployment of the managed nodes 104 (model type and the module configuration of each server computing system)).

As to claim 14, Sanghvi teaches a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising:
“identifying, by a configuration management system, data indicating respective hardware profiles of the server computing systems” (fig. 1, elements 104 and 106, col. 4, lines 23-27 and 38-39, the management server 106 (configuration management system) collects the status (identifying) of the applications and the hardware components associated with the managed node 104 (respective hardware profiles of the server computing systems));
“analyzing, by the configuration management system, the hardware profiles, including: 
detecting, for each of the server computing systems, a model type of the server computing system” (fig. 3, element 106, 314, [0056-0057] the configuration management module 314 of the Management Server 106 examines (analyzing) the request from a user and selected an appropriate model of any software application and hardware components (detects…, a model type) to provide one or more models of hardware components to the user.  Hardware components of the models include kinds of processor (hardware profiles) used in each computing device), and
“detecting, for each model type of the server computing systems, a module configuration of the server computing system” (fig. 1, elements 104, 106, 108, [0037] the unifying agent 108 of the management server 106 collects (detecting) and sends the configuration details (module configuration) of the managed node 104 (server computing system); [0029] each managed nodes 104 respectively employ unifying agents.  Each managed nodes 104 can respectively employ unifying agents 108(1), 108(2), 108(3) ... 108(N), to implement the instructions of the management server(s) 106);
 “providing for display, for each set of server computing systems, the model type and the module configuration of the set of server computing systems” ” ([0056] the configuration management module examines the request and provides the User with one or more models of any software applications and hardware components (model type and the module configuration) that can be included in the present network);
“receiving user input indicating selection of at least one set of server computing systems” ([0120] the user interface (UI) receives a selection of the user at the group selection tab presents a list of various workload computer groups like groups of different types of servers that can take the workload associated with the appropriate model);
“determining, by the configuration management system and for the at least one set of server computing systems, that a respective module configuration is to be applied globally based on the user input” (fig. 9, element 906, [0121] the group selection tab 906 of the UI may provide a list including various groups of financial servers, manufacturing servers, marketing servers, etc. (one set of server), to the user. The user selects a group that is appropriate for the Microsoft.RTM. Dynamics.RTM. GP software application; [0051] the selected deployment profile (module configuration) will be deployed the changes in the applications and hardware features in the managed nodes 104); and
Examiner note: Selecting a group appropriate for the configuration software application corresponds to determining set of server computing systems.
“applying, by the configuration management system, the respective module configuration to the at least one set of server computing systems” ([0123] the user selects a workload computer group, such as finance servers, and choosing configuration changes (applying, …, the respective module configuration) to establish the set of database components in a place that where the set of database components can perform better).
Sanghvi does not explicitly teach
“grouping, by the configuration management system, for each model type, each server computing system that is associated with a same module configuration into a set of server computing systems”;
“the respective module configuration assigning one or more ports of the at least one set of server computing systems to a unique uplink configuration, the assigning including identifying selected port channel identifications (IDs) for each unique uplink configuration such that subsequent selection of previously selected port channel IDs are made unavailable”;
Satish teaches
“grouping, by the configuration management system, for each model type, each server computing system that is associated with a same module configuration into a set of server computing systems” (col. 6, lines 15-18, , the manager 114 identifies one or more computers that have equivalent or substantially similar software profiles (e.g., a similar collection of software applications) and/or hardware configurations. Hence, the manager 114 forms groups of similar computers (model type));
Sanghvi and Satish teach systems for identifying a configuration of the resource based on profile information, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi disclosure, a grouping method to group servers based on the same configuration, as taught by Satish; and such inclusion would have been useful for identifying an optimal configuration of a resource to improve in performance of the computer system, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Satish does not explicitly teach
“the respective module configuration assigning one or more ports of the at least one set of server computing systems to a unique uplink configuration, the assigning including identifying selected port channel identifications (IDs) for each unique uplink configuration such that subsequent selection of previously selected port channel IDs are made unavailable”;
Baphna teaches
“the respective module configuration assigning one or more ports of the at least one set of server computing systems to a unique uplink configuration” (fig. 7, [0038] the configuration of original distributed virtual switch (DVS A) 102-1 of server A (assigning one or more ports of the at least one set of server) may be applied on server B.  If existing port group 110-1 is used, then the stored port group configuration DVPortgroup1 (unique uplink configuration) is used to apply the existing port group 110-1 to DVS A and to the new port group 110-2);
Because Sanghvi, Satish, and Baphna teach a system for distributing configuration to other devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi and Satish disclosure, a configuration includes port of the server, as taught by Baphna; and such inclusion would have been useful for the settings of the configuration can be applied to the distributed virtual switch, a new distributed virtual switch, or an existing 
Baphna does not explicitly teach
the assigning including identifying selected port channel identifications (IDs) for each unique uplink configuration such that subsequent selection of previously selected port channel IDs are made unavailable.
Ashok teaches
the assigning including identifying selected port channel identifications (IDs) for each unique uplink configuration such that subsequent selection of previously selected port channel IDs are made unavailable ([0100] selection of a logical port ID from a plurality of logical port IDs (identifying selected port channel identifications (IDs)), [0101], fig. 7, if a logical port 308 has already been assigned to a resource (uplink configuration), e.g., another physical port 306, owning logical partition id element 706, uniquely identifies the LPAR 320 to which the logical port 308 is allocated, and State element 708 displays ` unavailable,` indicating that logical port 308 is not available to be assigned in the current configuration; fig. 5 describes a subsequence for selecting ports at 510).
Because Sanghvi, Satish, Baphna, and Ashok teach configurations of a shared network adapter, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi, Satish, and Baphna disclosure, making a state of a port to unavailable after it has been assigned to a source, as taught by Ashok; and such inclusion would have been useful for configuring multiple partitions to use a shared network adapter, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 15, Sanghvi, Satish, Baphna, and Ashok teach the computer-readable medium of claim 14, Sanghvi further teaches the operations further comprising: 
“receiving, at the configuration management system and from each server computing system, data indicating a configuration status of the respective server computing system, the configuration status indicating whether the respective server computing system is configurable” (fig. 1, elements 104, 108, and 216, [0040] the notification reporter analyzes the status and notifies the management server 106 (configuration management system) about the performance of the managed node 104 (configuration status of the respective server computing system); [0048] the unifying agent 108 of the managed node 104 compares the selected changes with the configuration data 216 to identify whether the selected changes can or cannot be implemented (whether the respective server computing system is configurable)).

As to claim 16, Sanghvi, Satish, Baphna, and Ashok teach the computer-readable medium of claim 14, Sanghvi further teaches the operations further comprising: 
“receiving, at the configuration management system and from each server computing system, data indicating an uplink configuration status of the respective server computing system, the uplink configuration status indicating whether a respective configuration can be applied to the modules of the server computing system” (fig. 1, elements 104, 108, and 216, [0029] the agents 108 collect deployment status (uplink configuration status) of each managed nodes 104 (server computing system) and provide to the management server 106 (configuration management system); [0148] the deployment status (uplink configuration status) is received at the server 106.  The deployment status area also shows whether the selected changes have been implemented or is in the progress of implementation or not implemented or unknown or implementation failed. These deployment details assist the management server(s) 106 to check whether the selected changes are implemented or not implemented due to any failures that have occurred (can be applied to the modules of the server computing system)).

As to claim 17, Sanghvi, Satish, Baphna, and Ashok teach the computer-readable medium of claim 14, Sanghvi further teaches the operations further comprising:
identifying, for each model type of the server computing systems, a format of the modules of the server computing system ([0045] selected changes (identifying…a format) and update a configuration management database of the implementation of the selected changes for the managed node 104; [0051] the memory of the management server executes changes in a unified manner based on the status of the applications and hardware features and the configuration data associated with the managed nodes 104 (model type of the server computing systems)); and
providing for display, data indicating the model type and the module configuration for one or more of the server computing systems ([0055] the operations module sends the status of the software applications and hardware components and the configuration data (model type) of the managed nodes 104 to the configuration reviewing module to displays it to the user through a user interface)

As to claim 19, Sanghvi, Satish, Baphna, and Ashok teach the computer-readable medium of claim 14, Sanghvi further teaches the operations further comprising: 
“updating a database based on the model type and the module configuration of each server computing system” ([0069] change order defines the work flow to be followed to implement the selected changes as well as a query to update the configuration management database (CMDB) about how the model of the network changed on a successful implementation of the change order. The change order is created based on a change template, which is associated with a configuration change, a hardware deployment, a minor change, and/or a software deployment of the managed nodes (model type and the module configuration of each server computing system)).

Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi (US 20090228579 A1), in view of Satish (US 8874705 B1), in view of Baphna (US 20130308492 A1), in view of Ashok (US 20070283286 A1), and further in view of Thomas (US 8625596 B1).
As to claim 5, Sanghvi, Satish, Baphna, Ashok teach the configuration management system of claim 1, Sanghvi does not explicitly teach the configuration management system, further comprising:
“a port validation engine that validates a port of each module of each server computing system to determine whether the respective configuration can be applied to the port of the modules of the server computing system”.
Thomas teaches
“a port validation engine that validates a port of each module of each server computing system to determine whether the respective configuration can be applied to the port of the modules of the server computing system” (col. 6, lines 16-22, valid cable configuration data structure (port validation engine) may include, for example, a file, a data base, or other data structures that include information relating to valid port/device configurations.  Valid cable configuration data structure may include an indication of which port numbers (determine) of a particular chassis device are compatible with other port numbers of another chassis device).
Because both Sanghvi and Thomas teach systems for determining a configuration for destination device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi disclosure, the validating port and device configuration, as taught by Thomas; and such inclusion would have to alert the user that the cable is incorrectly placed or automatically reprogram itself to correctly operate with the cable as it was connected, and 

As to claim 11, Sanghvi, Satish, Baphna, Ashok teach the method of claim 7, Sanghvi does not explicitly teach
“validating a port of each module of each server computing system, the validating including determining whether the respective configuration can be applied to the port of the modules of the server computing system”.
Thomas teaches
“validating a port of each module of each server computing system, the validating including determining whether the respective configuration can be applied to the port of the modules of the server computing system” (col. 6, lines 16-22, valid cable configuration data structure 440 may include, for example, a file, a data base, or other data structures that include information relating to valid port/device configurations.  Valid cable configuration data structure may include an indication of which port numbers (determine) of a particular chassis device are compatible with other port numbers of another chassis device).
Because both Sanghvi and Thomas teach systems for determining a configuration for destination device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi disclosure, the validating port and device configuration, as taught by Thomas; and such inclusion would have to alert the user that the cable is incorrectly placed or automatically reprogram itself to correctly operate with the cable as it was connected, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 18, Sanghvi, Satish, Baphna, Ashok teach the computer-readable medium of claim 14, Sanghvi Sanghvi does not explicitly teach the operations further comprising: 
“validating a port of each module of each server computing system, the validating including determining whether the respective configuration can be applied to the port of the modules of the server computing system”.
“validating one or more ports of each module of each server computing system, the validating including determining whether the respective configuration can be applied to the ports of the modules of the server computing system” (col. 6, lines 16-22, valid cable configuration data structure 440 may include, for example, a file, a data base, or other data structures that include information relating to valid port/device configurations.  Valid cable configuration data structure may include an indication of which port numbers (determine) of a particular chassis device are compatible with other port numbers of another chassis device).
Because both Sanghvi and Thomas teach systems for determining a configuration for destination device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi disclosure, the validating port and device configuration, as taught by Thomas; and such inclusion would have to alert the user that the cable is incorrectly placed or automatically reprogram itself to correctly operate with the cable as it was connected, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi (US 20090228579 A1), in view of Satish (US 8874705 B1), in view of Baphna (US 20130308492 A1), in view of Ashok (US 20070283286 A1), and further in view of Yabusaki (US 20150372911 A1).
As to claim 6, Sanghvi, Satish, Baphna, and Ashok teach the configuration management system of claim 1, Sanghvi does not explicitly teach 
“wherein the hardware profile analysis engine further determines, for each model type of the server computing systems, that each module configuration differs, and wherein the system grouping engine further groups, in response to the determining, each server computing system that is associated with a same port type of the modules”, and
Satish teaches 
“wherein the hardware profile analysis engine further determines, for each model type of the server computing systems, that each module configuration differ” (fig. 1, elements 102, 128, col. 3, lines 39-42, the health module 128 determines an overall system health of the each computer 102.  Determine differences health scores, which related to hardware/software configuration differences), and
“wherein the system grouping engine further groups, in response to the determining, each server computing system” (fig. 1, elements 102, 128, col. 6, lines 14-16, the manager 114 identifies one or more computers that have equivalent or substantially similar software profiles and/or hardware configurations. Hence, the manager 114 forms groups of similar computers),
Because both Sanghvi and Satish systems for identifying a configuration of the resource based on profile information, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi disclosure, a grouping method to group servers based on the same configuration, as taught by Satish; and such inclusion would have for identifying an optimal configuration of a resource to improve in performance of the computer system, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Satish does not explicitly teach
“that is associated with a same port type of the modules”.
Yabusaki teaches
“that is associated with a same port type of the modules” (fig. 1, terminals 170, [0128] the terminals 170 that have the same access destination server and the same application program, such as TCP port number (port type of the modules), are grouped together).
Because both Satish and Yabusaki teach system for grouping devices based on configuration, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Satish disclosure, the group of terminals have the same TCP port number, as taught by Yabusaki; and such inclusion would have to enable a terminal to couple to an optimum server quickly when a switch is made from one server to another as the server that provides software resources to the terminal, when the terminal travels, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 13, Sanghvi, Satish, Baphna, and Ashok teach the method of claim 7, Sanghvi does not explicitly teach the method, further comprising:
“determining, for each model type of the server computing systems, that each module configuration differs” ; and
“in response to the determining, grouping, by the configuration management system, each server computing system that is associated with a same port type of the modules”, and
Satish teaches 
“determining, for each model type of the server computing systems, that each module configuration differs” (col. 3, lines 39-42, the health module 128 determines an overall system health of the each computer 102.  Determine differences health scores, which related to hardware/software configuration differences); and
“in response to the determining, grouping, by the configuration management system, each server computing system” (col. 6, lines 14-19, the manager 114 identifies one or more computers that have equivalent or substantially similar software profiles (e.g., a similar collection of software applications) and/or hardware configurations. Hence, the manager 114 forms groups of similar computers).
Because both Sanghvi and Satish teach systems for identifying a configuration of the resource based on profile information, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi disclosure, a grouping method to group servers based on the same configuration, as taught by Satish; and such inclusion would have for identifying an optimal configuration of a resource to improve in performance of the computer system, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Satish does not explicitly teach
“that is associated with a same port type of the modules”.
Yabusaki teaches
“that is associated with a same port type of the modules” (fig. 1, terminals 170, [0128] the terminals 170 that have the same access destination server and the same application program, such as TCP port number (port type of the modules), are grouped together).
Because both Satish and Yabusaki teach systems for grouping devices based on configuration, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Satish disclosure, the group of terminals have the same TCP port number, as taught by Yabusaki; and such inclusion would have to enable a terminal to couple to an 

As to claim 20, Sanghvi, Satish, Baphna, and Ashok teach the computer-readable medium of claim 14, Sanghvi does not explicitly teach the operations further comprising: 
“determining, for each model type of the server computing systems, that each module configuration differs”; and
“in response to the determining, grouping, by the configuration management system, each server computing system that is associated with a same port type of the modules”, and
Satish teaches 
“determining, for each model type of the server computing systems, that each module configuration differs” (col. 3, lines 39-42, the health module 128 determines an overall system health of the each computer 102.  Determine differences health scores, which related to hardware/software configuration differences); and
“in response to the determining, grouping, by the configuration management system, each server computing system” (col. 6, lines 14-19, the manager 114 identifies one or more computers that have equivalent or substantially similar software profiles (e.g., a similar collection of software applications) and/or hardware configurations. Hence, the manager 114 forms groups of similar computers),
Because both Sanghvi and Satish teach systems for identifying a configuration of the resource based on profile information, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi Satish; and such inclusion would have for identifying an optimal configuration of a resource to improve in performance of the computer system, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Satish does not explicitly teach
“that is associated with a same port type of the modules”.
Yabusaki teaches
“that is associated with a same port type of the modules” (fig. 1, terminals 170, [0128] the terminals 170 that have the same access destination server and the same application program, such as TCP port number (port type of the modules), are grouped together).
Because both Satish and Yabusaki teach system for grouping similar devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Sanghvi disclosure, the group of terminals have the same TCP port number, as taught by Yabusaki; and such inclusion would have to enable a terminal to couple to an optimum server quickly when a switch is made from one server to another as the server that provides software resources to the terminal, when the terminal travels, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/Examiner, Art Unit 2454